                                        UNITED STATES DISTRICT COURT
                                          DISTRICT OF MONTANA BILLINGS DIVISION
                                                                                                                              FILED
 UNITED STATES OF AMERICA                                                           AMENDED JUDGMENT IN Ac.Jg&~                              ~RWE
                                                                                                                                Clerk, U.S Courts
 v.                                                                                 Case Number: CR 18-132-BLG-D'OIS'lriJ't0fMont.ana
                                                                                                                               '"'1vrfssoula D1v1s1on

 EUGENE MAJOR BIGBACK, JR                                                           USM Number: 60091-065
 Date of Original Judgment or Last Amended Judgment:                                Steven C. Babcock
 Click here to enter a date
 Reason for Amendment:                                                              Defendant's Attorney

 •     Correction of sentence on remand (18 U,S,C. 3742(1)(1) and (2))          D   Modification of Supervision Conditions (18 U,S,C. §§ 3563(c) or
                                                                                    3583(e))
 D     Reduction of Sentence for Changed Circumstances                          D   Modification of Imposed Tenn of Imprisonment for Extraordinary and
       (Fed.R.Crim.P.35(b))                                                         Compelling Reasons (18 U,S,C. § 3582(c)(I))
 D     Correction of Sentence by Sentencing Court (Fed.R.Crim,P,36)             D   Modification of Imposed Term of Imprisonment for Retroactive
                                                                                    Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 l8l   Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36)            D   Direct Motion to District Court Pursuant   D 28 U.S.C. § 2255 or
                                                                                          •     18 U,S,C. § 3559(c)(7)
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___J                                    D   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT·
 IZl oleaded m,iJtv to couot(s)                                  I
     pleaded nolo contendere to couot(s) which was
 •   acc-ted bv the court
     was fouod guilty on count( s) after a plea of not
 •     m,;Jtv


The defendant is adjudicated guilty of these offenses:
 Title & Sedion / Nature of Offense                                                                        Offense Ended               Conni
 18 U.S.C.§ 2250(a) Failure To Register as A Sex Offender                                                  07/30/2018                  I




The defeodant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Seotencing
Reform Act of 1984.

 D     The defeodant has been found not guilty on count( s)
 D     Count(s)      D   is    D    are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
resideoce, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defeodant must notify the court and Unite         tes attorney of material changes in economic
circumstances.




                                                                         Signature of Judge

                                                                         Dana L. Christensen, Chief Judl!;e
                                                                         United States District Court
                                                                         Name and Title of Judge

                                                                         April 25, 2019
                                                                         Date
 AO 245C (Rev. 2/18) Amended Judgment in a Criminal Case                                                          Judgment -- Page 2 of 7

DEFENDANT:                 EUGENE MAJORBIGBACK, JR
CASE NUMBER:       CR 18-132-BLG-DLC-1
NOTE: Changes are identified by (*)
                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

12 months and I day as to count I.

 ~     The court makes the following recommendations to the Bureau of Prisons:
        Defendant shall be placed at the Bureau of Prisons' facility at FCI Sandstone in Sandstone, MN or another facility with
        similar vocational progranuning.



 ~     The defendant is remanded to the custody of the United States Marshal.
 D     The defendant shall surrender to the United States Marshal for this district:


          D     at                                  D       a.m.     •      p.m.       on

          D     as notified by the United States Marshal.

 D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.



                                                              RETURN
I have executed this judgment as follows:


        Defendant delivered on _ _ _ _ _ _ _ _ _ _ to


at _ _ _ _ _ _ _ _ _ _ _~ with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL

                                                                                                     By
                                                                                        DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 2/18) Amended Judgment in a Criminal Case                                                          Judgment -- Page 3 of 7

DEFENDANT:         EUGENE MAJOR BIGBACK, JR
CASE NUMBER:       CR 18-132-BLG-DLC-1
NOTE: Changes are identified by (*)
                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: five (5) years.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

                                             MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within IS days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
 4.   D     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
            ofrestitution. (check if applicable)
 5.   r8J   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   r8J   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted ofa qualifying offense. (check if applicable)
 7.   D     You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 245C (Rev. 2/18) Amended Judgment in a Criminal Case                                                             Judgment -- Page 4 of 7

DEFENDANT:         EUGENE MAJOR BIGBACK, JR
CASE NUMBER:       CR 18-132-BLG-DLC-1
NOTE: Changes are identified by (*)
                                STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
 2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
 when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that be or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at the https://www.mtp.uscourts.gov/post-conviction-supervision.


 Defendant's Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               Date
     AO 245C (Rev. 2/18) Amended Judgment in a Criminal Case                                                 Judgment -- Page 5 of 7

DEFENDANT:         EUGENE MAJOR BIGBACK, JR
CASE NUMBER:       CR 18-132-BLG-DLC-l
NOTE: Changes are identified by (*)
                                    SPECIAL CONDITIONS OF SUPERVISION
 I.         The defendant shall not be allowed to do the following without prior written approval of United States Probation:
            knowingly reside in the home, residence, or be in the company of any child tmder the age of 18, with the exception
            of their own children; go to or loiter within I 00 yards of school yards, parks, playgronnds, arcades, or other places
            primarily used hy children under the age of 18.
2.          The defendant shall submit to not more than six polygraph examinations per year as directed by United States
            Probation to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment
            rights during polygraph examinations and may refuse to answer any incriminating questions. The defendant is to
            pay all or part of the cost of the examinations as directed by United States Probation Office.
3.          The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as
            defined in 18 U .S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire,
            nnless otherwise approved by the supervising probation officer in conjnnction with defendant's sex offender
            treatment provider. This condition applies to written stories, visual, auditory, telephonic, or electronic media,
            computer programs or services, and any visual depiction as defined in 18 U.S.C. § 2256(5). The defendant shall not
            knowingly patronize any place where sexually explicit material or entertainment is the primary item of sale, such
            as adult bookstores, clubs, or Internet sites, unless otherwise approved by the supervising probation officer in
            conjnnction with defendant's sex offender treatment provider. The defendant shall not utilize 900 or adult telephone
            numbers or any other sex-related numbers, or on-line chat rooms that are devoted to the discussion or exchange of
            sexually explicit materials as defined above.
4.          The defendant shall submit their person, and any property, residence, place of employment, vehicle, papers,
            computers (as defined in I 8 U. S.C. § I 030(e )(I)), other electronic commnnications or data storage devices or media,
           to which the defendant has access, to a search at a reasonable time and a reasonable manner, with or without a
           warrant, by the United States Probation Office, or by any law enforcement officers upon the express direction of
           the United States Probation Office, with reasonable suspicion concerning a violation of a condition of supervision
           or tmlawful conduct by the defendant. Failure to submit to search may be grotmds for revocation. The defendant
           shall warn any other occupants, adults, and minors that the premises may be subject to searches pursuant to this
           condition. The defendant shall allow seizure of suspected contraband for further examination.
5.         The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a
           program designated by, and until released by, the United States Probation Office. The defendant is to pay all or part
           of the costs of treatment as directed by United States Probation Office.
6.         The defendant shall participate in and successfully complete a program of substance abuse treatment as approved
           by the United States Probation Office, tmtil the defendant is released from the program by the probation officer.
           The defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office.
7.         The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is
           the primary item of sale.
8.         The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more
           than 3 65 breathalyzer tests, and not more than 3 6 sweat patch applications annually during the period of supervision.
           The defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.
9.         The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic
           marijuana, kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human
           consumption, for the purpose of altering the defendant's mental or physical state.
10.        The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
           marijuana card or prescription.
11.        The defendant shall comply with all child support obligations and/or pay child support as ordered.
 AO 245C (Rev. 2/18) Amended Judgment in a Criminal Case                                                                    Judgment -- Page 6 of 7

DEFENDANT:         EUGENE MAJOR BIGBACK, JR
CASE NUMBER:       CR 18-132-BLG-DLC-1
NOTE: Changes are identified by(*)
                                         CRIMINAL MONETARY PENALTIES
          The defendant must         the total criminal mone         enalties under the schedule of a        ents on Sheet 6.
                                              Assessment                                                       Fine                    Restitntion
 TOTALS                                            $100.00                                                     $.00                           $.00


            •               The determination of restitution is deferred until
                            (A0245C) will be entered after such determination.
                                                                                An Amended Judgment in a Criminal Case

            •               The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.

          lfthe defendant makes a panial payment, each payee shall receive an approximately proportioned payment However, pursuaot to 18 U.S.C.
          § 3664(i), all noofederal victims must be paid before the United States is paid.




 D      Restitution amount ordered pursuant to plea agreement $
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the          D fine                            D restitution
        D       the interest requirement for the                 D     fine                            D      restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
•• Findings for the tot.al amount oflosses are required llllder Chapters 109A, 110, 1IOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
  AO 245C (Rev. 2/18) Amended Judgment in a Criminal Case                                                                       Judgment -- Page 7 of 7

DEFENDANT:         EUGENE MAJOR BIGBACK, JR
CASE NUMBER:       CR 18-132-BLG-DLC-1
NOTE: Changes are identified by(*)
                                                   SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
100
 A    C8J Lump sum payments of$ 100 due immediately, balance due
         D     not later than                                      , or

         C8J   in accordance with           •      C,          •          D,     D       E,or        C8J     F below; or

  B      D     Payment to begin immediately (may be combined with                •       C,          D       D,or              •       F below); or

  C      D     Payment in equal____                     (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
               _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment;
               or

  D     D      Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
               _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment to a term of supervision; or

  E     D      Payment during the term of supervised release will commence within ---·· ·-··---- (e.g., 30 or 60 days) after release
               from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
               time; or

  F     C8J    Special instructions regarding the payment of criminal monetary penalties:
               Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
               quarter, and payment shall he through the Bureau of Prisons' Inmate Financial Responsibility Program.
               Criminal monetary payments shall be made to the Clerk, United States District Court, P.O. Box 8537, Missoula,
               MT59807.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D      Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
  D     The defendant shall pay the cost of prosecution.
  D     The defendant shall pay the following court cost(s):
  D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
